Citation Nr: 1002008	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, claimed as secondary to service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected PTSD.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) (claimed stomach condition, ulcers, 
diverticulitis), claimed as secondary to service-connected 
PTSD.

4.  Entitlement to a rating in excess of 50 percent for PTSD.

5.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.

6.  Entitlement to service connection for hiatal hernia, 
claimed as secondary to service-connected PTSD.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from February 2005 and October 2008 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Veteran testified before the Board sitting at the RO in 
March 2009 and October 2009.  Transcripts of the hearings are 
associated with the claims file. 

In March 2009, the Board remanded the claims for further 
development.  Not all actions directed in the remand have 
been completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. 



REMAND

In May 2009, the Board remanded the claims for service 
connection for irritable bowel syndrome, coronary artery 
disease, and gastroesophageal reflux disease for additional 
records of medical treatment, a VA examination, and 
readjudication in a supplemental statement of the case.  
Records of medical treatment at two VA facilities through 
October 2009 have been received.  In an October 2009 Board 
hearing, the Veteran stated that he had received an 
examination, but the record of the examination, a 
supplemental statement of the case, and the Veteran's 
response, if any, have not yet been associated with the 
claims file.  A remand by the Board confers on the Veteran, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998). 

The Board will defer adjudication of the claims for service 
connection for hiatal hernia and hypertension pending review 
of all examination reports.  Although the Veteran underwent a 
VA examination for hiatal hernia and hypertension in August 
2008, these claims may be physiologically and etiologically 
related to claims for reflux disease and coronary artery 
disease.  

Regarding the claim for a rating in excess of 50 percent for 
PTSD, the Board notes that the most recent VA compensation 
and pension examination for a psychiatric disorder was in 
June 2008 and that the claims file contains additional VA 
mental health outpatient treatment through May 2009.  In 
August 2009, the Veteran was briefly hospitalized at a VA 
facility for symptoms of chest pain and then transferred to a 
private hospital.  In the October 2009 Board hearing, the 
Veteran stated that he remained in the private hospital for 
three days and was diagnosed with angina associated with a 
panic attacks which he had been experiencing with increasing 
frequency.  The Veteran reported that his PTSD symptoms had 
become more severe and that he was receiving VA mental health 
treatment every two months and counseling at a Veterans 
Center every week.  Records of the private hospitalization, 
VA mental health treatment since May 2009, and Veterans 
Center counseling have not been obtained and are relevant to 
the Veteran's current level of disability due to PTSD.  As 
the Veteran is competent to report the increased severity of 
his symptoms, a current compensation and pension examination 
is necessary to decide the claim.  38 C.F.R. § 3.159 (2009).   

Accordingly, the case is REMANDED for the following action:

1.  Complete all development and 
adjudication instructions in the Board's 
May 2009 remand. 

2.  Request from the Veteran the name and 
address of the private hospital where he 
received treatment in August 2009. 
Request authorization and if provided 
obtain all records of this treatment and 
associate any records received with the 
claims file. 

3.  Request from the Veterans Center in 
Princeton, WV, all records of counseling 
of the Veteran since January 2009 and 
associate any records received with the 
claims file. 

4.  Request all records of VA medical 
care from VA Medical Centers in Beckley, 
West Virginia and Salem, Virginia from 
October 2009 to the present.  Associate 
any records received with the claims 
file. 

5.  Schedule the Veteran for a VA mental 
health examination. Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's psychiatric disorders including 
PTSD and the extent of any occupational 
and social impairment.  

6.  Then, readjudicate the claims for a 
rating in excess of 50 percent for PTSD 
and for service connection for a hiatal 
hernia and hypertension.  If any decision 
remains adverse to the Veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


